Citation Nr: 0001271	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss of the 
right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 RO decision which denied the 
veteran's claims of service connection for PTSD, tinnitus, 
and hearing loss of the left ear, and denied his application 
to reopen a claim for service connection for hearing loss of 
the right ear.


REMAND

In December 1999, the Board sent the veteran a letter, asking 
him to clarify if he wanted a Board hearing.  He was told 
that if he did not respond in 30 days it would be assumed he 
wanted a hearing before a Board member sitting at the RO 
(i.e., a Travel Board hearing), and the case would be 
remanded to the RO for such a hearing.  See 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 

19.76, 20.703, 20.704 (1999).  The veteran did not respond, 
and thus the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


